DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 43, the phrase “for providing a visual indication as to which side of a given receptacle is associated with the current task” is unclear.  The connection between the lights on the opposing sides of the cart, and the side of the given receptacle that is associated with a current task is not clear.

Relative to claim 55,  “the control subsystem is further adapted to control the cart to guide a different person around the area where products are stored further to the different person being assigned to the cart instead of the person” is unclear.  Is the control subsystem assigning the first and different person to the cart?  
Does Applicant mean: 
“The cart of claim 1, wherein the person is assigned to the cart by the control subsystem, and the control subsystem is further adapted to reassign the cart to a different person, and after the cart is assigned to the different person, the control subsystem further controls the cart to guide the different person around the area where products are stored instead of the person.”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 31, 33-35, 38, 48-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski (US PG. Pub. 2014/0351101).  Relative to claims 1, 31, 33-35, 38, 48-51, and 53, Danelski discloses: 
(claim 1) a cart (pick order device, 20, may include an “automated cart”)(Para. 0024)(Fig. 1A), comprising: a storage location (see “single unit compartment”, or “storage locations”, not shown in figures) for receiving products for transport (Para. 0032; 0046); and 
a control subsystem (205, 210, 220)(Fig. 2) adapted to control the cart (20) to automatically move around an area (25)(Fig. 1A) where products (units) are stored (Para. 0019; 0024); 
(claim 31) the control subsystem (205, 210, 220) is adapted to guide the person (employee or worker) to a location of a task (Para. 0025-0026, worker is guided through area to locate units to pick belonging to orders); 
(claim 33) the control subsystem (205, 210, 220) cooperates with a controller (10)(Fig. 1A) to automatically move the cart (20) and guide the person (worker) around the area (25), and the controller (10) is remote from the cart (20)(Para. 0019; Ref. 10 may be separate from pick order device, 20);
(claim 34) the control subsystem (205, 210, 220) is adapted to guide the person (worker for picking units) to a location of a task assigned by the controller (10)(Para. 0025-0026); 
(claim 35) a wireless receiver and transmitter (inherently included), the control subsystem (205, 210, 220) communicates with the controller (10) using the wireless receiver and transmitter (Para. 0020, included with wireless communication protocols; WIFI); 
(claim 38) the storage location is one of a plurality of receptacles (“compartments”)(Para. 0032);
(claim 48) the cart (20) communicates with a graphical user-interface screen (display, 235, which may be on cart, 20)(Fig. 2) to provide an on-screen interface (Para. 0028; 0053; 0024); 
(claim 49) the on-screen interface (235) is adapted to communicate information concerning at least one of a physical location of the cart (20) within the area (25), a physical location of a certain product (units) within the area (25)(Para. 0025), a current task assigned to the person (Para. 0025; 0053), time between various tasks, priorities in the area, or performance of the person (Para. 0028); 
(claim 50) the graphical user-interface screen (235) is a component of the cart (Para. 0024; 0028); 
(claim 51) the graphical user-interface screen (235) is separate from the cart (Para. 0024; 0028; the pick device, 20, may be a mobile computing device held by a worker, which includes a display); and
(claim 53) the control subsystem (205, 210, 220) adapted to control the cart (20) to automatically move around the area where products are stored. 
The embodiment of Danelski described above does not expressly disclose:
(claim 1) the control subsystem is adapted to guide a person around an area where products are stored with the automatically moving cart; or 
(claim 53) the control subsystem adapted to control the cart to automatically move and guide the person around the area where products are stored causes the cart to lead the person around the area where products are stored.
Danelski teaches: the control subsystem (205, 210, 220) is adapted to guide a person (employee) around an area (25) where products are stored with the automatically moving cart (20); and the control subsystem (205, 210, 220) adapted to control the cart to automatically move and guide the person (employee) around the area (25) where products are stored causes the cart (20) to lead the person around the area (25) where products are stored, as an obvious matter of design choice based on the user’s preference.
Danelski teaches the cart (20) for picking items and that moves around the area (25) where products are stored maybe fully autonomous with no assistance from a human operator.  Alternatively, the cart (20) may be used or pushed with the assistance of an employee that is walking with the cart (Para. 0024; 0026).  When an employee is walk with a cart (20) to pick items, the cart (20) includes a display that aids the employee in locating and selecting items from bins in the pick line (25)(Fig. 1A)(Para. 0026; 0029).
This disclosure teaches that the system can use automated carts (20) to move around the area alongside the employees, and the control subsystem (205, 210, 220) can control the automated cart (20) to automatically move and guide the person (employee) around the area (25) where products are stored, and to cause the cart (20) to lead the person (employee) around the area (25) where products are stored as an obvious matter of design choice based on the user’s preference to improve efficiency.
Since Danelski discloses using automated carts with or without employee assistance (Para. 0024), automated carts (20) may be used to guide a walking employee using the cart to locations along the pick line 25 using the display (235) on the cart (Para. 0024-0026; 0029; 0043) in order to reduce human labor and improve overall efficiency. See §MPEP 2144.01
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski with the guiding a person around an area where products are stored with the automatically moving cart as taught in Danelski as an obvious matter of design choice to reduce human labor and improve overall efficiency.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski in view of Hoblit (US PG. Pub. 2005/0177446).  Relative to claim 32, Danelski modified as above discloses all claim limitations mentioned above, but does not expressly disclose: the control subsystem controls the cart to stop or slow down at the location of the task.
Hoblit teaches: the control subsystem controls the cart (“robotic cart”) to stop or slow down at the location of the task (Para. 0059), for the purpose of providing a system and method for supporting coordination and collaboration of multiple shoppers to locate items and plan shopping tasks that is efficient and flexible (Para. 0001-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski so that the control subsystem controls the cart to stop or slow down at the location of the task, as taught in Hoblit for the purpose of providing a system and method for supporting coordination and collaboration of multiple shoppers to locate items and plan shopping tasks that is efficient and flexible.
Moreover, controlling an automated cart to stop or slow down at the location of the task is well-known in the art of automated picking in a materials handling facility.  See MPEP §2144.03

	
Claim(s) 37 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski in view of Miller et al (US PG. Pub. 2015/0223891).  Relative to claims 37 and 54, Danelski discloses all claim limitations as mentioned above, but does not expressly disclose: at least one sensor for detecting obstacles; or the cart is a first cart of a plurality of carts assigned to the person.
Miller teaches: at least one sensor for detecting obstacles (see “collision avoidance sensors”; Para. 0317); and the cart is a first cart (100)(Fig. 1) of a plurality of carts (100) assigned to the person (Para. 0476; 0480), for the purpose of providing a smart medical cart to assist users, and that can effectively adapt to numerous and changing environments, including areas with obstacles and uneven or changing surfaces to improve efficiency (Para. 0124). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski with the at least one sensor for detecting obstacles, and the cart is a first cart of a plurality of carts assigned to the person, as taught in Miller for the purpose of providing a smart medical cart to assist users, and that can effectively adapt to numerous and changing environments, including areas with obstacles and uneven or changing surfaces to improve efficiency.

Claim(s) 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski in view of Rouaix et al (US Patent No. 7,504,949).  Relative to claims 39-42, and 44-45, Danelski discloses all claim limitations as mentioned above, including: a plurality of action buttons (“component buttons”) for confirming that items have been placed in the plurality of receptacles (Para. 0028).
Danelski does not expressly disclose: 
(claim 39) at least one receptacle of the plurality of receptacles is removable from the cart;  
(claim 40) at least one sensor for detecting that a corresponding one of the at least one receptacle removable from the cart is present on the cart;  
(claim 41) a plurality of lights associated with the plurality of receptacles, the cart is adapted to selectively illuminate the plurality of lights to provide a visual indication of at least one receptacle of the plurality of receptacles associated with a current task; or
(claim 42) the cart is adapted to selectively illuminate the plurality of lights to identify a particular one of the plurality of receptacles within which a product is to be placed or from which a product is to be retrieved in association with the current task.  
Rouaix teaches: (claim 39) at least one receptacle (100)(Fig. 10) of the plurality of receptacles (100)(Fig. 10) is removable from the cart (110)(Fig. 10)(Col. 15, lines 59-62; Col. 18, lines 43-45);  
(claim 40) at least one sensor (see RFID readers included in control system, 190) for detecting that a corresponding one of the at least one receptacle (100) removable from the cart (110) is present on the cart (110)(Col. 23, lines 50-55);  
(claim 41) a plurality of lights (inherently included, the plurality of receptacles are each configured to have light indicators) associated with the plurality of receptacles (100)(Col. 21, lines 60-62), the cart (110) is adapted to selectively illuminate the plurality of lights to provide a visual indication of at least one receptacle (100) of the plurality of receptacles (100) associated with a current task (system selectively illuminates a light on a particular receptacle (100) on the cart, 110, to be picked to, to indicate to the picker to place the item into the lighted receptacle (Col. 21, lines 55-62); 
(claim 42) the cart (110) is adapted to selectively illuminate the plurality of lights to identify a particular one of the plurality of receptacles (100) within which a product is to be placed or from which a product is to be retrieved in association with the current task (Col. 21, lines 21-31; Col. 21, lines 58-62); and
(claim 44) the lights change color based upon the current task (Col. 17, lines 62-64). 
Rouaix teaches: the plurality of removable receptacles; sensor for detecting that a corresponding removable receptacle is present on the cart; and plurality of lights associated with the plurality of receptacles, mentioned above, for the purpose of providing a system and method for asset tracking in a materials handling environment, that efficiently detects errors in materials handling activities, and provides higher quality operation at lower costs (Col. 3, lines 45-57; Col. 2, lines 38-40).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski with the plurality of removable receptacles; sensor for detecting that a corresponding one of the removable receptacles is present on the cart; and plurality of lights associated with the plurality of receptacles as taught in Rouaix, for the purpose of providing a system and method for asset tracking in a materials handling environment, that efficiently detects errors in materials handling activities, and provides higher quality operation at lower costs.

Relative to claim 43, Danelski in view of Rouaix discloses all claim limitations as mentioned above, but does not expressly disclose: the plurality of lights includes lights along opposed sides of the cart for providing a visual indication as to which side of a given receptacle is associated with the current task.
Rouaix teaches: the plurality of lights includes lights along opposed sides of the cart (110) for providing a visual indication as to which side of a given receptacle (100) is associated with the current task as an obvious matter of design choice based on the user’s preference.  
Rouaix discloses using various visual forms of communication, including light indicators on the carts (110) to visibly signal to the agent where an item or which receptacle should be picked from or placed to on the cart (110)(Col. 21, lines 25-30; Col. 21, lines 55-62).
Rouaix can be modified so that the indicator lights are disposed along opposing sides of the cart (110) to indicate which side of a given receptacle (100) is associated with the current task to guide the agent in picking or placing the item into the correct portion of the receptacle to reduce human labor and improve overall efficiency.  For instance, if the left side of cart is illuminates, this may be an indication to pick from or place to the left side of the indicates receptacle.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski in view of Rouaix, so that the indicator lights are disposed along opposing sides of the cart to indicate which side of a given receptacle is associated with the current task as an obvious matter of design choice to reduce human labor and improve overall efficiency.

Claim(s) 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski in view of Asaria et al (US PG. Pub. 2013/0317642).  Relative to claims 46-47, Danelski discloses all claim limitations as mentioned above, but does not expressly disclose: at least one weight sensor associated with the plurality of receptacles used to detect product being placed in receptacles; or at least one image sensor for detecting changes in the plurality of receptacles.
Asaria teaches: at least one weight sensor (44)(Fig. 3) associated with the plurality of receptacles (36)(Fig. 3) used to detect product being placed in receptacles (Para. 0084; 0071); and at least one image sensor (“camera”) for detecting changes in the plurality of receptacles (36)(Para. 0083), for the purpose of providing an improved system for transporting products within a warehouse that can fulfill orders of diverse products distributed in various locations in an efficient manner (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski, with the weight sensor and image sensor as taught in Asaria, for the purpose of providing an improved system for transporting products within a warehouse that can fulfill orders of diverse products distributed in various locations in an efficient manner.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski in view of Moore et al (US PG. Pub. 2014/0336814).  Relative to claim 52, Danelski discloses all claim limitations as mentioned above, but does not expressly disclose: the graphical user-interface screen includes at least one of a headset and a wrist-mounted screen wearable by the person.
Moore teaches: the graphical user-interface screen includes at least one of a headset and a wrist-mounted screen (Smart Watch) wearable by the person (Para. 0031), for the purpose of providing a picking method and system to be used in order fulfillment operations that does not require expensive hardware installations and secure data connectivity, thereby minimizing costs (Para. 0002-0003).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski with the graphical user-interface screen including at least one of a headset, and a wrist-mounted screen wearable by the person as taught in Moore, for the purpose of providing a picking method and system to be used in order fulfillment operations that does not require expensive hardware installations and secure data connectivity, thereby minimizing costs.

Claim(s) 55 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Danelski in view of Radclife (US Patent No. 5,877,962).  Relative to claim 55, Danelski discloses all claim limitations mentioned above, but does not expressly disclose: the person is assigned to the cart, and the control subsystem is further adapted to control the cart to guide a different person around the area where products are stored further to the different person being assigned to the cart instead of the person.
Radcliffe teaches: the person is assigned to the cart (Col. 4, lines 65-67), and the control subsystem is further adapted to control the cart (“cart”) to guide the person (“operator”) assigned to the cart around the area (“pick locations”) where products are stored further (Col. 5, lines 19-31), for the purpose of providing a mobile cart for carrying units in an inventory management system, that can accommodate multiple pickings, includes less complicated devices, and has more utility (Col. 2, lines 5-21)  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski so that, as taught in Radcliffe for the purpose of providing a mobile cart for carrying units in an inventory management system, that can accommodate multiple pickings, includes less complicated devices, and has more utility.

Relative to claim 55, Danelski in view of Radcliffe does not expressly disclose: the control subsystem is further adapted to control the cart to guide a different person around the area where products are stored further to the different person being assigned to the cart instead of the person.
Radcliffe teaches: the control subsystem is further adapted to control the cart (“cart”) to guide a different person around the area where products are stored further to the different person being assigned to the cart instead of the person as an obvious matter of design choice based on the user’s preference.  
The system of Radcliffe can be adapted to include more than one operator and more than one cart, since it is obvious to employ multiple operators and carts (2)(Fig. 1) in a warehouse for order picking.  Since multiple operators may be employed, it is obvious that each of the multiple employees may be assigned to a given cart (2) at various times depending on the availability of the employee and the cart (2).  For instance, when the shift of one employee who is assigned to a cart (2) is over, another employee may start a new picking operation, and may be assigned to the same cart (2) that was previously assigned to the first employee.  The newly assigned employee to the cart (2) will be guided around the area where products are stored, instead of the employee who is no longer working.   See MPEP §2144.01; 2144.03
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Danelski in view of Radcliffe, so that the control subsystem is further adapted to control the cart (“cart”) to guide a different person around the area where products are stored further to the different person being assigned to the cart instead of the person as an obvious matter of design choice based on the user’s preference.  

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest available prior art does not disclose: 
a distance sensor for monitoring a distance of the person from the cart, the control subsystem is further adapted to adjust a movement speed of the cart based on a distance of the person from the cart.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyon (US PG. Pub. 2016/0364786; Lyon (US PG. Pub. 2015/0081088); Abhyanker et al (US PG. Pub. 2015/0371178); Palacious Durazo et al (US Patent No. 8,201,737); Wankhede (US PG. Pub. 2016/0364786).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655